95 F.3d 1158
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jacque Dias SCHULTZ, Plaintiff-Appellant,v.MULE CREEK STATE PRISON;  California Department ofCorrections, Defendants-Appellees.
No. 95-16117.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 19, 1996.

Before:  BROWNING, SCHROEDER, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Jacque Dias Schultz appeals pro se the district court's order denying her third request for appointment of counsel under 42 U.S.C. § 2000e-5(f)(1) (1994) in her Title VII employment discrimination action against defendants alleging workplace harassment and failure to promote.  We have jurisdiction pursuant to 28 U.S.C. § 1291,  see Bradshaw v. Zoological Soc'y of San Diego, 662 F.2d 1301, 1305-06 (9th Cir.1981), and we affirm.


3
We review for abuse of discretion a district court's decision denying appointment of counsel under section 2000e-5(f)(1).   See Johnson v. United States Dep't of Treasury, 939 F.2d 820, 824 (9th Cir.1991).  When determining whether to appoint counsel, a district court must consider "(1) the plaintiff's financial resources;  (2) the efforts made by the plaintiff to secure counsel on his or her own;  and (3) the merit of the plaintiff's claim."   Id.


4
Here, the district court found that the first two Johnson factors favored appointing counsel for Schultz.  The court, however, concluded that appointment of counsel was unwarranted because the record did not support a finding that Schultz's claim was meritorious.  Upon our review of the record, we conclude that the district court did not abuse its discretion by denying Schultz's motion for appointment of counsel.   Cf. Bradshaw, 662 F.2d at 1319-20 (stating that plaintiff's claim was meritorious in light of an Equal Opportunity Employment Commission finding that reasonable cause existed to believe that defendant had discriminated against plaintiff).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3